Citation Nr: 1441786	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for osteoporosis, including as due to herbicide exposure.

2.  Entitlement to service connection for a right eye disability to include detached retina.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bladder cancer, including as due to herbicide exposure, and as secondary to service-connected prostate cancer.

6.  Entitlement to service connection for a thyroid disorder, to include multinodular goiter, including as due to herbicide exposure.

7. Entitlement to service connection for hyperglycemia (pre-diabetes), including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972, including confirmed service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which, in relevant part, denied entitlement to service connection for bladder cancer, hearing loss, tinnitus, right eye detached retina, multinodular goiter, osteoporosis, and pre-diabetes.

The Veteran testified at a hearing before a Decision Review Officer in May 2009.  A transcript is of record.

In March 2012, the Board remanded the Veteran's appeal for further development.  The issues included entitlement to service connection for an acquired psychiatric disability, however, in a December 2012 rating decision the agency of original jurisdiction granted service connection, thereby resolving the appeal.   

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, bladder cancer, osteoporosis and a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  Hyperglycemia is a laboratory finding which reflects abnormally increased glucose in the blood; it is not a disability for VA compensation purposes.

2.  The Veteran's right eye disability, detached retina, was not the result of a disease or injury in active service, to include herbicide exposure.



CONCLUSIONS OF LAW

1.  Hyperglycemia is not a disability for which compensation may be granted and, as such, service connection is not warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The criteria for entitlement to service connection for detached right eye retina have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

An October 2007 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate a claim for service connection for his claimed disabilities in accordance with 38 C.F.R. § 3.159(b).  
The AOJ obtained the Veteran's service treatment records (STRs), and his post-service VA and private treatment records.  While VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim, such is not necessary in the instant case. See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  With respect to hyperglycemia, the Veteran has been found to be hyperglycemic, and not diabetic.  As hyperglycemia is not a disability for VA compensation purposes, a medical examination or opinion as to the etiology of the disability is not needed.  
With respect to the detached right eye retina, the Veteran has only attributed this disability to active service by way of presumed exposure to herbicides.  Presumptive service connection for this disability is not warranted, however, based on herbicide exposure.  See 38 C.F.R. § 3.309.  Moreover, a private physician provided the opinion that a detached retina was not likely the result of herbicide exposure.  Thus, a medical opinion as to the etiology of this disability is also not needed.
The AOJ substantially complied with the Board's March 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claims on appeal to obtain medical records, including, in relevant part, a report of Agent Orange screening conducted sometime prior to January 2008, a report of a VA examination conducted in August 2011, and VA treatment records dated since March 2012; and Social Security Administration records, if applicable.  These records were all obtained.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating these claims.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker, 701 F.3d 133.  

Service connection may also be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, including type II diabetes.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6)(ii), (iii) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      A.  Hyperglycemia
      
The evidence of record clearly establishes that the Veteran has had hyperglycemia throughout the history of his claim, but that he has specifically been found to not have diabetes.  June 2012 laboratory testing results noted that the Veteran's fasting glucose did not reach the level of diabetes.  A September 2012 VA examination for the purposes of the Agent Orange Registry noted a diagnosis of pre-diabetes, but was negative for diabetes mellitus. 

Hyperglycemia, which is defined as "abnormally increased glucose in the blood, such as in diabetes mellitus," represents a laboratory finding and is not, in and of itself, a disability.  See Dorland's Illustrated Medical Dictionary 881 (31st ed. 2007).  Laboratory findings are not of themselves disabilities for purposes of VA compensation.  61 Fed. Reg. 20,440-5 (May 7, 1996).  Accordingly, the presence of abnormally increased content of glucose in the blood does not reflect a chronic acquired "disability" for VA compensation purposes.  The Veteran has not reported any symptoms associated with the elevated blood glucose, and there is no other evidence of associated disability.  As such, disability benefits are not available for hyperglycemia.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hyperglycemia; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.

      B.  Detached Right Eye Retina

The evidence clearly shows that the Veteran had a detached right retina that was repaired in July 2006.

The Veteran's STRs are devoid of any indication that he suffered from a right eye disability.  Refractive error was reported, but this is a condition not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  There is no indication that the detached retina was related to the in-service refractive error.  He has only attributed the claimed right eye disability to service, however, by way of exposure to herbicides.  

The Veteran is presumed to have been exposed to an herbicide agent (Agent Orange) during service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013); see also McCartt v. West, 12 Vet. App. 164, 166 (1999).  The claimed right eye retinal detachment is not among the diseases subject to presumptive service connection on the basis of such exposure.  38 C.F.R. § 3.309 (e) (2013).  

There is no other medical or lay evidence of record to suggest that exposure to herbicides may have led to the development of an eye disability.  To the contrary, in a June 2009 letter, a private treating physician noted that there was no known association between Agent Orange and retinal detachment.  He noted that retinal detachments were mostly secondary to changes in the vitreous gel and contraction, pulling on the retina and tearing; and that Agent Orange was not known to cause vitreous contraction.  

While the Veteran is competent to report symptoms regarding the onset and development of his right eye retinal detachment, he is not competent to provide an opinion regarding the etiology of the disability as he lacks the medical expertise to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

There is simply no competent lay or medical evidence to relate the Veteran's retinal detachment to presumed herbicide exposure.  Additionally, there is no evidence of record suggesting that the Veteran endured any other disease, event, or injury during active service that may have caused or led to the development of the right eye disability.  

Absent competent evidence linking current right eye retinal detachment to service, the preponderance of the evidence is against this claim.  Reasonable doubt, therefore, does not arise and the service connection claim for right eye retinal detachment is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hyperglycemia is denied.

Service connection for right eye detached retina is denied.



REMAND

After the last remand, the Veteran submitted private treatment records documenting his reports that he had "nuclear weapons exposure" and physicians noted that he had risk of developing additional cancer.  Additionally, medical evidence suggests that the Veteran's type of thyroid disability could be related to radiation exposure, and that osteoporosis may be secondarily related to the thyroid disorder.  

As some of the claimed disabilities on appeal may constitute radiogenic diseases or otherwise be the result of radiation exposure, the procedures for confirming/assessing radiation exposure, as outlined in VA's Adjudication Procedure Manual at M21-1MR, should be followed.  See 38 C.F.R. §§ 3.309(d), 3.311 (2013).  Notably, these procedures include obtaining any exposure information through a Personnel Information Exchange System request, and requesting dosimetry information as applicable.  Thus, remand is required in order for the AOJ to verify/assess the Veteran's radiation exposure. 

A VA examination is needed to determine whether these disabilities are related to in-service events.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran was examined for these disabilities in April 2008, and the VA examiner opined that hearing loss and tinnitus were not likely related to noise exposure during service.  The examiner based this opinion on apparently normal hearing acuity noted on the Veteran's December 1971 separation examination, on the Veteran's apparent report that tinnitus only began a few years before, and on an apparent history of occupational noise exposure.  Notably, however, the examiner did not comment on a prior April 1971 audiogram recorded in a Hearing Conservation Data report which showed that at some point during service, he had more severe hearing impairment then what was noted on his separation examination.  Additionally, the examiner did not appear to consider whether hearing loss and tinnitus may be related to in-service hazardous noise exposure on a delayed/latent onset basis.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993)

Accordingly, these claims are REMANDED for the following action:

1.  Obtain a radiation dose estimate in accordance with VA's Adjudication Procedure Manual at M21-1MR and 38 C.F.R. § 3.311(a) (2013).  

2.  Then obtain any indicated opinions from VA's Undersecretary for Health or the Undersecretary's designee in accordance with 38 C.F.R. § 3.311.

3.  Schedule the Veteran for a VA examination of his thyroid.  The examination report or addendum should indicate that this REMAND was reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all thyroid disorders, or any residuals present since August 2007.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current thyroid disorder or residual had its clinical onset during the Veteran's active service; or is otherwise the result of an in-service disease, event, or injury, to include exposure to herbicides or radiation, if radiation exposure is confirmed.   

The examiner must provide reasons for all opinions.

4.  Thereafter, schedule the Veteran for a VA examination for osteoporosis.  The examination report or addendum should indicate that this REMAND was reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that osteoporosis had its clinical onset during the Veteran's active service; or is otherwise the result of an in-service disease, event, or injury, to include exposure to herbicides or radiation, if radiation exposure is confirmed.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that osteoporosis was caused (in whole or in part) by a thyroid disorder.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that osteoporosis was aggravated (permanently made worse) by a thyroid disorder. 

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or between the onset of aggravation and the current level of disability that shows a baseline of osteoporosis.

The examiner must provide reasons for all opinions.

5.  Schedule the Veteran for a VA examination for claimed bladder cancer.  The examination report or addendum should indicate that this REMAND was reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's bladder cancer, or any residual disability present since August 2007.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bladder cancer or residual disability had its clinical onset during the Veteran's active service; or is otherwise the result of an in-service disease, event, or injury, to include exposure to herbicides.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer was caused (in whole or in part) by service-connected prostate cancer.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bladder cancer was aggravated (permanently made worse) by the prostate cancer. 

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or between the onset of aggravation and the current level of disability that shows a baseline of bladder cancer.

The examiner must provide reasons for all opinions.  In doing so, the examiner should comment on the June 2009 letter from the Veteran's private physician indicating that bladder cancer has been associated with environmental exposures.

6.  Schedule the Veteran for a new VA audiological examination.  The examination report or addendum should indicate that this REMAND was reviewed.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hearing loss had its clinical onset during his active service, or is related to any in-service disease, event, or injury, to include hazardous military noise exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include hazardous military noise exposure.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused (in whole or in part) by the Veteran's bilateral hearing loss.  

If aggravated, the examiner should state whether there is medical evidence created prior to the aggravation or between the onset of aggravation and the current level of disability that shows a baseline of tinnitus prior to aggravation.


If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus was aggravated (permanently made worse) by the bilateral hearing loss. 

In providing these opinions, the examiner should comment specifically on the effect, if any, of the Veteran's hazardous military noise exposure on the development of hearing loss and tinnitus.  The examiner must also discuss the likelihood that the hearing loss or tinnitus is due to in-service hazardous noise exposure on a delayed or latent onset theory of causation.

The examiner must provide reasons for all opinions and consider lay and medical evidence of record.  The examiner should comment on evidence of some hearing impairment in the Veteran's STRs.  

7.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


